SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Disposal of common shares held by Petrobras in Brasil PCH S.A. Rio de Janeiro, June 14, 2013 – Petróleo Brasileiro S.A. – Petrobras announces it has signed with Cemig Geração e Transmissão S.A. (“Cemig GT”) a stock purchase agreement for Petrobras’ ownership interest in Brasil PCH S.A. (“Brasil PCH”), equivalent to 49% of the voting stock, in the total amount of R$ 650 million, to be adjusted in the stock purchase agreement (“CCVA”). Brasil PCH is currently one of Brazil’s main independent electricity generating companies from renewable sources. The company’s portfolio includes 13 operational small hydroelectric plants (“PCHs”) with a total installed capacity of 291 MW. The PCHs are located in the states of Espírito Santo (4), Goiás (3), Minas Gerais (3) and Rio de Janeiro (3). In meetings held on this date, the Boards of Directors of Petrobras and CEMIG approved the transaction, which is part of Petrobras’ Divestment Program. Completion of the transaction is subject to approval by the Brazilian Antitrust Authority (“CADE”) and approval by the Brazilian Electricity Regulatory Agency (“ANEEL”), among other conditions precedent. Common shareholders of Brasil PCH may exercise their right of first refusal or tag along right within 45 days. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
